     Case 5:20-cv-01528-JFW-SHK Document 28 Filed 09/16/21 Page 1 of 1 Page ID #:523




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
 8
      Kaveh Khast,                           Case No. 5:20-cv-01528-JFW-SHK
 9
10               Plaintiff,                  |PROPOSED| ORDER FOR
                                             STIPULATION FOR THE AWARD
11                      v.                   AND PAYMENT OF ATTORNEY
12                                           FEES AND EXPENSES PURSUANT
   Kilolo Kijakazi, Acting                   TO THE EQUAL ACCESS TO
13 Commissioner of Social Security,          JUSTICE ACT
14
               Defendant.
15
16
17          Based upon the parties’ Stipulation for the Award and Payment of Equal Access
18 to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
19
   amount of FIVE THOUSAND SEVEN-HUNDRED THIRTY-FIVE DOLLARS and
20
21 30/100 ($5,735.30) as authorized by 28 U.S.C. § 2412 be awarded subject to the terms
22 of the Stipulation.
23
          IT IS SO ORDERED.
24
25
26
27 DATE:_9/16/2021                        _______________________________
                                          HON. SHASHI H. KEWALRAMANI
28
                                          UNITED STATES MAGISTRATE JUDGE
